Case 2:17-cv-11910-MAG-DRG ECF No. 457-59 filed 10/23/18   PageID.11882   Page 1 of
                                      4




        EXHIBIT 1-57
        PII Redacted Pursuant to Fed. R. Civ. P. 5.2
             Redactions Made by Respondents
                            HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                                                        Case 2:17-cv-11910-MAG-DRG ECF No. 457-59 filed 10/23/18
                                                                                              4
                                                                                                                   PageID.11883   Page 2 of




Message
From:              Laughlin, Julie [/O=IRMMAIL/OU=MBX SERVERS - COW/CN=RECIPIENTS/CN=JLAUGHL]
Sent:              11/28/2017 3:28:02 PM
To:                Schultz, John A [/O=IRMMAIL/OU=Mbx servers - nyc/cn=recipients/cn=jaschult]; Meymarian, Maryellen
                   [/O=IRMMAIL/OU=EXCHANGE ADMINISTRATIVE GROUP (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=Meymarian,
                   MaryEllen99d]; Lieberman, Joan S [/O=IRMMAIL/OU=MBX Servers - COW/cn=Recipients/cn=jslieber]
Subject:           Iraqi Releases
Attachments:       Weekly OPLA Hamama Case Report LESA-STU FINAL.XLSX


Hi John,




                               ACC/Al/VP
Thank you,


Julie




                            S
        510   S             S



10/31/2017 02:24                                 Notified by RIO, Subject is part of a nationwide injunction and has a Judicial stay. Subject will
                           FSF4467B EARM
PM                                               be OSUP and will report to San Diego Field Office. bk0148

                                       A
                     523   S           A



                                 S         was served with a copy of the release memo and released from ICE custody on an Order of
10/23/2017
                   FSD5972A EADM Supervision, required to report to ICE ERO Non-Detained Unit located at 880 Front Street Suite 2242; San
05:30 PM
                                 Diego, CA 92101 on November 01, 2017. RK
10/11/2017
                   FSD5972A EARM I-229A served and placed in file. RK
05:00 PM
10/11/2017                       POOR has been completed with recommendation for release on 0/Sup. A-File forwarded to the DFOD via
                   FSD5972A EARM
04:58 PM                         the SDDO and the AFOD for decision and signatures. RK




        527   S            S



                                Released from ICE ERO custody on an Order of Supervision (OSup); the first reporting date and time are
10/13/2017                      Oct 25, 2017 @ 1000. The reporting location is ICE ERO Non-Detained Unit, San Diego Field Office. His
                  FSD5972A EADM
05:08 PM                        reported living address and telephone number, along with other contact information, have been entered into
                                the EARM 'Supporting Info' tab. RK.




                                                                      ICE - 0295996
                            HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                                                         Case 2:17-cv-11910-MAG-DRG ECF No. 457-59 filed 10/23/18
                                                                                               4
                                                                                                                    PageID.11884   Page 3 of




      528     I             H



 09/26/2017 05:35 PM FSF5377A EARM Custody Review Decision (241.4) - 90-day- to release on OSUP. BK120




              A
      826     T            J



 10/02/2017 10:14 AM CBP5760E EARM OSUP release/wants neg. subject to report to JAX, FL.



                           081 H                                                                                                               F
                                                                                                                                          Received 90 day POCR review, subject has
                                                                                                                                          been ordered release from custody on OSUP
11/17/2017 05:30 PM        FSD4412A                  FARM                                                                                 with ATD. Served subject OSUP I-220B AND
                                                                                                                                          I-229b today 11/17/2017. OE


                     342 M                                                                             S                   S

 07/25/2017 11:27 AM DET4612A ATD Successfully Enrolled in ATDNID




                     844 A          -J                                                                 A                             J

 07/19/2017 11:59 AM FLS9085A EARM SUBJECTS OSUP IS BEING REINSTATED. A. APODACA



                     899 A -F                                                                          M

                                EIS completed- On July 8th, the medical staff at Core Civic (formerly NEOCC) in Youngstown, OH notified
 07/14/2017                     ERO that             is experiencing difficulty performing activities of daily living and has been assigned
                  CBP9692B FARM
 10:50 AM                       Detainee Medical Helpers that help guide him safely around the facility. The helpers alerted staff that they
                                are no longer interested in assisting because he medical needs are beyond their scope of responsibility. TM




                         979 H                                                                                                                     M
                                                                                                                Per IHSC, the subject has a medical
                                                                                                                condition that is in need of Continues Positive
                                                                                                                Airway Pressure (CPAP) at bedtime while
                                                                                                                detained. Per the recommendation of Dr.
                                                                                                                Park, detainee must use the device at night
                                                                                                                time to alleviate his contributing hypertensive
                                                                                                                condition. Without the device, the detainee is
                                                                                                                at risk of potential heart failure, stroke,
                                                                                                                arrhythmias, and ongoing resistance
06/27/2017 12:28 PM FNE3479A FARM                                                                               hypertension. The medical clinic is not an
                                                                                                                adequate setting to provide full capacity to
                                                                                                                properly manage his care. A temporary
                                                                                                                accommodation will be made to house the
                                                                                                                detainee in Room 263 at bedtime to use his
                                                                                                                own CPAP device starting tonight. The
                                                                                                                detainee needs a facility that is capable to
                                                                                                                provide adequate medical care. Subject will
                                                                                                                be released on an OSUP. Next reporting date
                                                                                                                is on 07/25/2017. MR




                                                                       ICE - 0295997
                        HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                                                     Case 2:17-cv-11910-MAG-DRG ECF No. 457-59 filed 10/23/18
                                                                                           4
                                                                                                                PageID.11885   Page 4 of




                     634 M                                                                                      A               T
                                                                                                            On 8/17/2017, subject was served an order of
                                                                                                            supervision due to the inability to remove to
                                                                                                            Iraq because of the injunction by the federal
                                                                                                            judge preventing the removal of Iraqi
                                                                                                            nationals. Subject posted the $20,000 bond
08/17/2017 03:44 PM CBP6845E FARM                                                                           on 8/17/2017 as well and was released.
                                                                                                            Subject instructed to report to non-detained in
                                                                                                            Dallas instead of Oklahoma City because he
                                                                                                            lives in and was recently transferred from
                                                                                                            Alvarado, Texas. Check-in is scheduled for
                                                                                                            8/31/2017 at 10:00.

                                                                                                            Subject released on on order of supervision
08/17/2017 12:00 AM CBP6845E EADM
                                                                                                            with $20,000 bond on 8/17/2017.




                 007 H                                                                             S                                       S


                                 Participant has been accepted for enrollment into the Otay Mesa S-Site ATD Program with GPS on
 11/06/2017
               FSD3976AATD       11/06/2017. SUBJECT has been given a report date of 11/15/2017 to the SND AOR ATD Unit. Sponsor:
 12:00 AM
                                 (619) 569-8413

                             After reviewing his file last week, It was determined that a 90 POOR was never completed. Notice of review
                             was served on August 2nd , but no decision was given on August 28th. I completed and routed the 90 day
 11/03/2017
               FSD4412A FARM POCR through the proper channels forreview and action on Monday , October' 30th. Currently waiting on a
 02:21 PM                    decision. OE




                 636 A M                                                                           M

 1 357882731 15782725 09/14/2017 Field Office Release - Place Alien Under Order of Supervision




                                                                   ICE - 0295998
